NOTICE OF ALLOWABILITY/EXAMINER’S AMENDMENT
This is a notice of allowability addressing an interview with applicant dated 02 June 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with D. Brown on 02 June 2022.

The application has been amended as follows: 

Claims 1 and 2: cancelled.

Claim 3 (new): A rubber glove consisting of:
a first section configured to fit around a palm and a back
of a hand and a portion of a forearm of a wearer, a first finger
stall, a second finger stall, a third finger stall, a fourth
finger stall and a thumb stall attached to said first section,
each said finger stall and said thumb stall configured to
receive a respective finger or thumb of said hand, said first
section and said stalls defining a palm side portion and a back
hand portion;
said first section, said finger stalls and said thumb stall
each consisting of a first scrub pad member on said palm side
portion, said first scrub pad members having a first thickness,
and a second scrub pad member at a juncture of each said finger
stall and said thumb stall to said first section, each said
second scrub pad member extending from an edge of said first
scrub pad on said palm side portion to a respective one of said
first scrub pads on said respective finger stalls and said thumb
stall, said second scrub pad members having a second
thickness less than said first thickness.

Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the specifics of the glove, the locations of the pads on the palm and stalls, and the second scrub pad with its relative thickness and location.  Further, the phrase “consisting of” is interpreted as provided in MPEP 2111.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

With the above amendments and for the reasons provided, the following is the final status of the claims:
Claims 1 and 2 are cancelled.
Claim 3 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649